*967Determination modified by granting a new trial, and as so modified affirmed, with costs in all courts to abide the event. The indorsement “ for deposit ” by plaintiff’s assignor was sufficient to restrict further negotiation of the check as held by the Appellate Term. The defendant, however, is entitled to an opportunity to present any defense which it may have affecting either the merits of the claim or the extent of plaintiff’s damage. Present — Finch, P. J., Martin, Townley and Glennon, JJ. [146 Misc. 771.]